Citation Nr: 0520661	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in 1971 and the appellant is the 
widow of the veteran.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The appellant's representative in July 2005, asserted the RO 
should have requested the medical quality-assurance records 
from the VA medical center.  Under 38 U.S.C.A. § 5705 (West 
2002) records created as part of the medical quality- 
assurance program are confidential and access is limited.  
The regulations at 38 C.F.R. §§ 17.500-17511 (2004) explain 
the provisions for maintaining confidentiality and limit 
access to the documents.  The Veterans Benefits 
Administration Adjudication Procedure Manual, (M21-1), 
Chapter 22, Paragraph 03 includes a note which specifically 
instructs the RO not to request quality assurance 
investigative reports in conjunction with development of 
claims for benefits under 38 U.S.C.A. § 1151.  The copies of 
the reports are not to be placed in the claims folder.  
Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records may contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public, except 
in narrowly defined circumstances.  Records obtained through 
the VCAA must be considered in a claim, and records 
considered in a claim must be disclosed to claimants.  
Redisclosure of the quality assurance records of documents is 
prohibited by 38 C.F.R. § 17.510 (2004).

The Board wishes to notify the appellant that the RO is 
prohibited from obtaining quality assurance records.  38 
C.F.R. § 3.159(e)(2004).  The appellant may request the 
records from VA.  38 C.F.R. § 17.509 (2004).  If such a 
request is denied by the VA medical facility Director, 
Regional Director or Under Secretary for Health, the 
requestor has the right to appeal the denial to the VA 
General Counsel within 60 days of the date of the denial 
letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for this issue to comply with VA's duty 
to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

The appellant has stated the veteran had undergone surgery at 
a VA facility in 1971 and died while in intensive care 
following the surgery.  His death certificate lists the cause 
of death as a cerebrovascular accident.  The appellant argues 
that the veteran suffered the CVA as a result of the surgery, 
and/or treatment during this hospitalization.  

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  The law requires not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  A precedent VA General Counsel 
opinion held that, under the provisions of 38 U.S.C.A. § 
1151, benefits may be paid for a disability or death 
attributed to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  Several considerations govern the determination 
as to whether any additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization or 
treatment.  First, it is necessary to show that additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  
The mere fact of aggravation alone will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 38 
C.F.R. § 3.358(c)(2). Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran. "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

A medical opinion has not been obtained in this case.  

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should obtain a VA medical 
opinion, by an appropriate physician, to 
determine whether the veteran had any 
additional disability from the VA care he 
received prior to his death.  If so, the 
VA examiner should make a determination 
whether such additional disability was 
the result of negligence or fault on the 
part of the VA or whether the additional 
disability was a necessary consequence of 
his treatment.  The designated physician 
also must review all relevant records in 
the claims file for the veteran's 
pertinent medical history. The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report. The report should be typed for 
clarity.

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then the RO should readjudicate the 
issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  If the 
benefit claimed remains denied, the RO 
should issue a supplemental statement of 
the case to the appellant. She should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

